DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-13 recites the limitations "the bubble", “the tilt structure”, “the upper surface”, “the edge cutting structure”, “the side portion”, and “the cut portion”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 5 and 13, they recite the limitation “the bubble” but fails to disclose the limitation in the preceding claims.  
Regarding Claim 11, they recite the limitations “the tilt structure”, “the upper surface”, “the edge cutting structure”, “the cut portion”, and “the side surface” but fails to disclose the limitations in preceding claims.  
Regarding Claim 12, they recite the limitations “the edge cutting structure”, “the cut portion” and “the side surface” but fails to disclose the limitations in preceding claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsang (6,032,313).
Regarding Claim 1, Tsang teaches a cleansing device (Ref. 1, Fig. 2-1, Col. 7, Line 7-9), comprising: 
an inner cleansing part (Ref. 160, Col. 8, Line 3-4, Fig. 2-1) coming into close contact with a 5cleansing target (abstract, Col. 6, Line 29-31, device is designed to come in contact with surfaces to clean); 
an outer cleansing part (Ref. 163, Fig. 2-1, Col. 8, Line 8-10) provided outside the inner cleansing part; and 
a rotating part (Fig. 2-1, Col. 7, Line 46-57) configured to rotate the inner cleansing part and the outer cleansing part relative to each other (Fig. 2-1), 
10wherein the inner cleansing part and the outer cleansing part have at least one contact point (as seen in annotated Fig. 2-1 the inner and outer cleansing parts have a contact point near).

    PNG
    media_image1.png
    556
    858
    media_image1.png
    Greyscale


Regarding Claim 2, Tsang teaches the limitations of claim 1, as described above, and Tsang further teaches wherein the inner cleansing part and the outer cleansing part are rotated 15in different directions (Col. 8, Line 10-13, Fig. 2-1).  

Regarding Claim 4, Tsang teaches the limitations of claim 1, as described above, and Tsang further teaches wherein the 25inner cleansing part and the outer cleansing part have at least one receptor (See annotated figure 2-1 below).

    PNG
    media_image2.png
    480
    642
    media_image2.png
    Greyscale


Regarding Claim 8, Tsang teaches the limitations of claim 1, as described above, and Tsang further teaches wherein the inner cleansing part is formed in a flat structure (Fig. 2-1, Ref. 165) in which an upper surface thereof has a height equal or similar to that of the outer cleansing part (Fig. 2-1 shows that the inner cleansing part has a height equal or similar to the outer cleansing part). 

Regarding Claim 10, Tsang teaches the limitations of claim 1, as described above, and Tsang further teaches wherein the inner cleansing part is formed in an edge cutting structure (Annotated fig. 2-1 below, examiner is interpreting the space between the inner and outer parts) 10having a cut portion that is vertically or horizontally (Examiner interprets the cut portion to be the gaps between the bristle bundles in the vertical direction) formed in a side surface of the inner cleansing part (the side surface is interpreted as the radial border of the inner cleansing part and the cut portions are displaced along the radial surface) by cutting (Examiner 


    PNG
    media_image3.png
    508
    669
    media_image3.png
    Greyscale


Regarding Claim 12, Tsang teaches the limitations of claim 1, as described above, and Tsang further teaches wherein the inner cleansing part is formed in a structure in which the flat structure (Fig. 2-1 shows a flat structure) in which the upper surface thereof has a height equal or similar to that of the outer cleansing part (Fig. 2-1 annotated below) 25and the edge cutting structure (Annotated fig. 2-1 below, examiner is interpreting the space between the inner and outer parts)  having the cut portion that is 27vertically or horizontally (Examiner interprets the cut portion to be the gaps between the bristle bundles in the vertical direction)  formed in the side surface thereof by cutting are combined with each other (Examiner interprets the term “by cutting” as a product by process thereby this limitation is not taken into consideration). 

    PNG
    media_image4.png
    510
    669
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang (6,032,313). 
Regarding Claim 3, Tsang teaches the limitations of claim 1, as described above, and Tsang further teaches wherein the contact point is at least one portion where the inner cleansing part  

    PNG
    media_image1.png
    556
    858
    media_image1.png
    Greyscale


Regarding Claim 5, Tsang teaches the limitations of claim 4, as described above, and Tsang further teaches wherein the 5receptor is a space (see annotated figure 2-1 above) ;where the inner cleansing part and the outer cleansing part do not come into contact with each other (Fig. 2-1), and receives the bubble generated in the contact point, thus providing the bubble to an upper surface of the inner cleansing part (See annotated Fig. 2-1 below).  It would be obvious to  


    PNG
    media_image5.png
    501
    642
    media_image5.png
    Greyscale


Regarding Claim 13, Tsang teaches the limitations of claim 1, as described above, and Tsang further teaches wherein the 5outer cleansing part is composed of a brush (Ref. 165’, Fig. 2-1, Col. 8, Line 12-13) having a plurality of hairs (Col. 8, Line 12-13 describes the brush as a bristle brush which is consisted of a plurality of bristle hairs), and a height of the outer cleansing part is equal to or higher than that of the inner cleansing part (Fig. 2-1 shows the height of the outer cleansing part is equal to the inner part) and the hairs of the brush are compactly arranged to prevent the bubble generated by friction with the inner cleansing 10part from being splashed out (Since the outer and inner part’s height is equal, any bubble that is generated would not splash out).  Therefore, It would have been obvious to one of ordinary skill in the art to not rotate the .  

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang as applied to claims 1-8, 10, and 13 above, and further in view of Brewer (2019/0029411).
Regarding Claim 9, Tsang teaches the limitations of claim 1, as described above but fails to teach a tilt structure.  Brewer teaches a rotating cleanser brush and be considered analogous art because the structure is generally consistent with the claimed invention.  Brewer further teaches wherein the 26inner cleansing part is formed in a tilt structure (Ref. 60, Fig. 1, [0040]) where the upper surface thereof is tilted to one direction (tilted in the radial direction, [0040]) such that a height of a first side of the inner cleansing part is equal or similar (the first side is the outer side of the inner cleansing part, Fig. 1 annotated below) to that of the outer cleansing part (Fig. 2 shows the height of the first side of the inner part are similar to the outer part) and a height 5of a second side thereof is lower than that of the outer cleansing part (the second side is the inner side of the inner cleansing part, Fig. 1 annotated below).  By providing a tilted structure, it allows for the inner and outer parts to have better contact with non-flat surfaces such as a face.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inner cleansing part, as taught by Tsang, with the tilted structure, as taught by Brewer, to allow better contact with non-flat surfaces.

    PNG
    media_image6.png
    522
    515
    media_image6.png
    Greyscale


Regarding Claim 11, Tsang teaches the limitations of claim 1, as described above, and further teaches wherein the inner cleansing part is formed the edge cutting structure (Annotated fig. 2-1 below, examiner is interpreting the space between the inner and outer parts) having the cut portion that is vertically or horizontally (Examiner interprets the cut portion to be the gaps between the bristle bundles in the vertical direction)  formed in the side surface (Examiner interprets the side surface as the radial border of the inner cleansing part and the cut portions are displaced along the radial surface)  thereof by cutting are combined with each other (Examiner interprets the term “by cutting” as a product by process thereby this limitation is not taken into consideration). 
Tsang fails to explicitly teach the inner cleansing part is formed in a structure in which a tilt structure where the upper surface thereof is tilted.  Brewer teaches a rotating cleanser brush and be considered analogous art because the structure is generally consistent with the claimed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inner cleansing part, as taught by Tsang, with the tilted structure, as taught by Brewer, to allow better contact with non-flat surfaces.

    PNG
    media_image3.png
    508
    669
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, Tsang, the closest prior art of record, discloses the limitations of the claim as described in the rejection of claims 1, 2, 4, 8, and 10-12 above, but Tsang, alone or in combination does not teach, suggest, or make obvious a side of the inner cleansing part such that at least a portion thereof overlaps the outer cleansing part and in combination with the recited features.
Claim 7 is indicated as allowable due to being dependent upon Claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pilcher (7,320,691), Miller (2015/0182078), Kern (2016/0045081), Nichols (2017/0202732), Meginniss (10,194,742), and Daffer (2016/0235257) each teach a cleaning device with a rotating head and are generally consistent with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723